196 S.E.2d 591 (1973)
18 N.C. App. 318
STATE of North Carolina
v.
John Knox DORSETT.
No. 7326SC375.
Court of Appeals of North Carolina.
May 23, 1973.
Atty. Gen. Robert Morgan by Asst. Atty. Gen. Charles A. Lloyd for the State.
E. Clayton Selvey, Jr., Charlotte, for defendant appellant.
BALEY, Judge.
The sole contention of defendant concerns whether there was sufficient evidence to connect him with the breaking or entering and larceny, thereby requiring submission of the case to the jury.
Evidence of fingerprint identification when such fingerprints were secured from the roto-tenna in the Edwards home immediately after the commission of the crime combined with the fact that defendant was unknown to Mrs. Edwards and had no permission or lawful reason to enter her private residence was amply sufficient to take this case to the jury. State v. Helms, 218 N.C. 592, 12 S.E.2d 243; State v. Phillips, *592 15 N.C.App. 74, 189 S.E.2d 602, cert. denied, 281 N.C. 762, 191 S.E.2d 359; State v. Pittman, 10 N.C.App. 508, 179 S.E.2d 198.
The circumstances under which defendant's fingerprints were found lead inescapably to the conclusion that they could have been impressed only at the time the crime was committed, and this is sufficient to support a conviction. State v. Blackmon, 6 N.C.App. 66, 169 S.E.2d 472.
Defendant relies upon State v. Smith, 274 N.C. 159, 161 S.E.2d 449, which is clearly distinguishable. In Smith there was no evidence that a crime was actually committed. In addition, there was ample opportunity for the fingerprint to have been impressed upon the wallet under circumstances not related to the loss of the money.
In this trial, we find
No error.
BROCK and BRITT, JJ., concur.